The petition in error was filed on the 26th day of November, 1934, and on the 1st day of July, 1935, plaintiff in error filed its brief. No brief has been filed for the defendant in error nor has any excuse been offered for such failure. Under such circumstances, it is not the duty of the court to search the record for some theory upon which to sustain the judgment, but where the allegations of error are reasonably supported in the brief of plaintiff in *Page 647 
error, the court may reverse the cause in accordance with the prayer of the plaintiff in error.
The cause is reversed and remanded, with directions to grant a new trial.
McNEILL, C. J., and BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.